Citation Nr: 9909411	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-33 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for a left leg below-the-knee amputation.

2.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for an adjustment disorder.

4.  Entitlement to an initial compensable evaluation for 
traumatic arthritis of the right ankle.

5.  Entitlement to an initial compensable evaluation for 
defective hearing of the left ear.








REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).

The Board points out that the appellant did not request a 
hearing in conjunction with his case.  

The appellant's case was previously before the Board in 
February 1995 and October 1996.  In October 1986 the Board 
determined that the injuries sustained by the veteran in an 
August 1989 train accident were incurred in line of duty and 
were not the result of willful misconduct.  The Board 
remanded the additional issues of service connection for 
multiple disorders to the RO for further development and 
adjudicative action.



REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claim (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As related above, the appellant's case was last before the 
Board in October 1996.  At that time, the issues were as 
follows: whether the injuries the veteran sustained in an 
August 1989 train accident were incurred in line of duty; 
entitlement to service connection for a right ankle disorder; 
entitlement to service connection for an acquired psychiatric 
disorder; and entitlement to service connection for hearing 
loss of the left ear.

In October 1996, the Board decided that the injuries which 
the veteran sustained in the August 1989 accident were not 
due to his own willful misconduct, but were incurred in the 
line of duty.  The Board, in October 1996, also remanded the 
appellant's service connection claims to the RO for VA 
examination (in order to comply with the earlier Board 
remand).

The appellant was afforded VA examinations in May 1997.  Then 
in a September 1997 rating action, the RO granted service 
connection for those disabilities listed on the front page; 
and assigned various disability evaluations.  The appellant 
was provided notice of the RO's rating determination the 
following month.





Soon thereafter, still in October 1997, the appellant entered 
a Notice of Disagreement concerning the disability 
evaluations assigned for the above service-connected 
disabilities.  The RO did not subsequently issue the 
appellant a Statement of the Case on his increased rating 
claims.  

The Board notes that the RO did furnish the appellant a 
Supplemental Statement of the Case in September 1997, days 
after its September 1997 rating decision; the issues listed 
in this Supplemental Statement of the Case were those 
outlined above - increased rating claims.  However, the RO 
did not provide the appellant a Statement of the Case 
following his submission of a Notice of Disagreement in 
October 1997. 

That omission reflects a due process violation.  Following 
the RO's September 1997 rating decision, there were new 
issues at play.  The issues quite obviously were no longer 
service connection claims as the RO had already awarded 
service connection.  Rather, the issues were increased rating 
claims for the appellant.  As such, once the appellant 
indicated his disagreement with the RO's September 1997 
rating decision in his October 1997 statement, he should have 
been issued a Statement of the Case addressing the increased 
rating claims now involved.

Pursuant to 38 C.F.R. § 19.26 (1998), the agency of original 
jurisdiction - RO - must prepare a Statement of the Case 
following the submission of an adequate Notice of 
Disagreement, such as here.  The issuance of a Statement of 
the Case is not optional or discretionary on the RO's part; 
it is clearly mandatory under the law once an effective 
Notice of Disagreement has been filed.  The requirements for 
an adequate Statement of the Case are enumerated under 
38 C.F.R. § 19.29 (1998).

The appellant's current increased rating claims must 
therefore be remanded to the RO so that it may issue to the 
appellant and his representative a Statement of the Case 
addressing his current claims.


The Board observes that the appellant's representative 
asserted such a due process violation in a January 1999 
informal hearing presentation and, further, requested that 
his current claims be remanded to the RO so that he may be 
given a Statement of the Case on the issues at hand; and then 
have an opportunity to respond to the Statement of the Case.

The Board notes that this case involves an appeal as to the 
initial ratings of the multiple disabilities at issue, rather 
than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  
The RO has not had an opportunity to consider whether staged 
ratings are appropriate for the disabilities at issue.

In view of the foregoing discussion, the Board is deferring 
adjudication of the issues on appeal pending a remand of the 
case to the RO for further actions as follows:

The RO should issue the appellant and his 
representative a Statement of the Case 
(SOC) concerning the above initial 
increased rating claims.  Such SOC should 
address all relevant evidence of record 
and supply express notice of all 
applicable law.  This SOC must be in 
complete compliance with 38 C.F.R. 
§ 19.29, and include a consideration of 
the propriety of "staged" ratings.  
Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  A reasonable period 
of time for a response should be 
afforded.  The appellant should be 
explicitly informed that, if he wishes to 
appeal his current increased rating 
claims to the Board, he must submit a 
timely substantive appeal in response to 
the SOC.


Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


